                                             Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SIMON HERNANDEZ GONZALEZ,
                                  11                                                       Case No. 19-02404 BLF (PR)
                                                         Plaintiff,
                                  12                                                       ORDER GRANTING
Northern District of California




                                                                                           DEFENDANT’S MOTION FOR
 United States District Court




                                  13               v.                                      SUMMARY JUDGMENT
                                  14       CARLOS MORALES, et al.,
                                  15                     Defendants.
                                  16                                                       (Docket No. 18)
                                  17

                                  18            Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. §
                                  19   1983.1 The Court found the amended complaint, Dkt. No. 102, stated a cognizable claim of
                                  20   deliberate indifference to serious medical needs under the Eighth Amendment against
                                  21   Defendant Carlos Morales, the Director of Correctional Health Services (“CHS”) for San
                                  22   Mateo County, for care Plaintiff received while housed at the San Mateo County Jail,
                                  23   (“SMCJ”), and ordered the matter served on Defendant.3 Dkt. No. 14. On June 29, 2020,
                                  24

                                  25   1
                                        The matter was reassigned to this Court on October 23, 2019, pursuant to Williams v.
                                  26   King, 875 F.3d 500, 501-02, 504 (9th Cir. 2017). Dkt. Nos. 11, 12.
                                       2
                                  27    All page references herein are to the Docket (ECF) pages shown in the header to each
                                       document and brief cited, unless otherwise indicated.
                                  28   3
                                           Plaintiff stated in the original complaint that the names of his primary care doctor and
                                            Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 2 of 9




                                   1   Defendant filed a motion for summary judgment on the grounds that Plaintiff has not
                                   2   established the essential elements for a deliberate indifference to serious medical needs
                                   3   claim under the Eighth Amendment as a matter of law, and he is entitled to qualified
                                   4   immunity. Dkt. No. 18.4 Plaintiff did not file opposition although given an opportunity to
                                   5   do so. The last communication from Plaintiff in this action was a notice of change of
                                   6   address filed on October 22, 2020. Dkt. No. 19.
                                   7          For the reasons stated below, Defendant’s motion for summary judgment is
                                   8   GRANTED.
                                   9

                                  10                                          DISCUSSION
                                  11   I.     Statement of Facts5
                                  12          According to Plaintiff, he is 64 years old and has been a Type-1 diabetic for 25
Northern District of California
 United States District Court




                                  13   years. Dkt. No. 10 at 3. This requires that he receive daily insulin shots of “25 lentos/8
                                  14   movos,” the lack of which (or improper dosage) could result in shock, loss of limbs,
                                  15   comma, organ failures, and even death. Id. Plaintiff claims that while housed at SMCJ, he
                                  16   began to suffer sickness and chronic pain when he did not receive his medication on time
                                  17   or in proper doses. Id. Plaintiff claims SMCJ medical providers administered improper
                                  18   insulin doses over his objection based on his blood glucose levels at the time, and then
                                  19

                                  20
                                       nurses were withheld, so he was unable to name them in this suit. Dkt. No. 9 at 3. There
                                  21   is no indication in the record that Plaintiff has conducted any discovery to identify the
                                       name of the nurse sued as “Nurse 1” or Does 1-5 over the 20 months period since he
                                  22   commenced this action. Thus, the Court finds that Plaintiff has failed to prosecute the case
                                       as to the unnamed defendants and allowance of further time to investigate and amend the
                                  23   complaint is not warranted. The Court dismisses the case as to all unidentified defendants.
                                       4
                                  24     In support of his motion, Defendant Morales submits his declaration, Dkt. No. 18-1,
                                       which is accompanied by the following exhibits: Exh. A, Correctional Health Services
                                  25   (“CHS”) policy on diabetes management and care; and Exh. B, a survey of SMJC by the
                                       Institute for Medical Quality (“IMQ”) regarding its quality management program, covering
                                  26   the years 2018 to 2020. Dkt. No. 18-1.
                                       5
                                  27    Because Plaintiff did not file an opposition or declaration, the Court will take into
                                       consideration the factual allegations in his verified amended complaint. Dkt. No. 10.
                                  28                                                 2
                                          Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 3 of 9




                                   1   would wait until he was in severe condition before providing medical attention for his
                                   2   diabetic condition. Id. at 3-4. He identifies three incidents of inadequate medical care on
                                   3   February 27, 2018, March 14, 2018, and June 19, 2018. Id. at 5-7. Plaintiff claims that the
                                   4   nurses were negligent and deliberately indifferent to his serious medical needs. Id. at 7.
                                   5   He claims that Defendant Morales failed to “adequately train and supervise his subordinate
                                   6   nurses and to ensure that adequate medical care was being adequately administered to
                                   7   Plaintiff” who suffered serious injuries “as the result of poor or no training and monitoring
                                   8   of the nurses that are under the direct and specific supervision” of Defendant. Id. at 3.
                                   9          Defendant Morales is the Director of CHS for San Mateo County Health, which is
                                  10   an agency of San Mateo County. Morales Decl. ¶ 2. Defendant Morales’ responsibilities
                                  11   including supervising five San Mateo County employees which include two clinical
                                  12   services employees, two psychiatrists, and a fiscal manager, all of whom report directly to
Northern District of California
 United States District Court




                                  13   Defendant. Id. ¶ 3. Defendant Morales also generally oversees the provision of medical
                                  14   care, dental care, and mental health and substance abuse treatments of adults incarcerated
                                  15   in San Mateo County, and the provision of medical and dental care to minors in San Mateo
                                  16   County’s Juvenile Hall. Id. ¶ 4. Defendant Morales does not directly supervise or train
                                  17   any of the nursing staff at the SMCJ, which is also known as the Maguire Correctional
                                  18   Facility, or at any other San Mateo County facility. Id. ¶ 6. He is licensed by the State of
                                  19   California as a clinical social worker and does not hold a medical license to qualify him to
                                  20   either supervise or train nursing staff at SMCJ. Id. ¶¶ 2, 6. Defendant Morales neither
                                  21   develops nor implements training programs for medical and nursing staff, and his role is
                                  22   solely administrative, e.g., scheduling and coordinating for funding. Id. ¶ 7. Furthermore,
                                  23   although Defendant Morales receives records from County employees certifying that
                                  24   required trainings have been completed by medical and nursing staff in accordance with
                                  25   relevant state-wide standards, he does not personally review or verify the content of these
                                  26   records. Id. Rather, he relies on staff that directly report to him to do so. Id. The
                                  27   individuals who train the CHS nursing staff do not report directly to Defendant. Id.
                                  28                                                 3
                                             Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 4 of 9




                                   1   II.     Summary Judgment
                                   2           Summary judgment is proper where the pleadings, discovery and affidavits show
                                   3   that there is “no genuine dispute as to any material fact and the movant is entitled to
                                   4   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                   5   “against a party who fails to make a showing sufficient to establish the existence of an
                                   6   element essential to that party’s case, and on which that party will bear the burden of proof
                                   7   at trial… since a complete failure of proof concerning an essential element of the
                                   8   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                   9   Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                  10   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                  11   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                  12   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Northern District of California
 United States District Court




                                  13           Generally, the moving party bears the initial burden of identifying those portions of
                                  14   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                  15   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                  16   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
                                  17   than for the moving party. But on an issue for which the opposing party will have the
                                  18   burden of proof at trial, the moving party need only point out “that there is an absence of
                                  19   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                  20   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                  21   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                  22           The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                  23   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
                                  24   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                  25   Corp., 477 U.S. at 324 (citations omitted); Fed. R. Civ. P. 56(e). “This burden is not a
                                  26   light one. The non-moving party must show more than the mere existence of a scintilla of
                                  27   evidence.” In re Oracle Corporation Securities Litigation, 627 F.3d 376, 387 (9th Cir.
                                  28                                                  4
                                          Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 5 of 9




                                   1   2010) (citing Liberty Lobby, 477 U.S. at 252). “The non-moving party must do more than
                                   2   show there is some ‘metaphysical doubt’ as to the material facts at issue.” Id. (citing
                                   3   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “In
                                   4   fact, the non-moving party must come forth with evidence from which a jury could
                                   5   reasonably render a verdict in the non-moving party’s favor.” Id. (citing Liberty Lobby,
                                   6   477 U.S. at 252). If the nonmoving party fails to make this showing, “the moving party is
                                   7   entitled to judgment as a matter of law.” Celotex Corp., 477 U.S. at 323.
                                   8          The Court’s function on a summary judgment motion is not to make credibility
                                   9   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                  10   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                  11   The evidence must be viewed in the light most favorable to the nonmoving party, and the
                                  12   inferences to be drawn from the facts must be viewed in a light most favorable to the
Northern District of California
 United States District Court




                                  13   nonmoving party. See id. at 631. It is not the task of the district court to scour the record
                                  14   in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
                                  15   1996). The nonmoving party has the burden of identifying with reasonable particularity
                                  16   the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
                                  17   the district court may properly grant summary judgment in favor of the moving party. See
                                  18   id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
                                  19   (9th Cir. 2001).
                                  20          A.     Deliberate Indifference
                                  21          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                  22   Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the
                                  23   Eighth Amendment only when two requirements are met: (1) the deprivation alleged is,
                                  24   objectively, sufficiently serious, and (2) the official is, subjectively, deliberately indifferent
                                  25   to the inmate’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).
                                  26          A “serious” medical need exists if the failure to treat a prisoner’s condition could
                                  27   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.
                                  28                                                   5
                                          Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 6 of 9




                                   1   The following are examples of indications that a prisoner has a “serious” need for medical
                                   2   treatment: the existence of an injury that a reasonable doctor or patient would find
                                   3   important and worthy of comment or treatment; the presence of a medical condition that
                                   4   significantly affects an individual’s daily activities; or the existence of chronic and
                                   5   substantial pain. McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled
                                   6   on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997)
                                   7   (en banc).
                                   8          A prison official is deliberately indifferent if he knows that a prisoner faces a
                                   9   substantial risk of serious harm and disregards that risk by failing to take reasonable steps
                                  10   to abate it. See Farmer, 511 U.S. at 837. The official must both know of “facts from
                                  11   which the inference could be drawn” that an excessive risk of harm exists, and he must
                                  12   actually draw that inference. Id. If a prison official should have been aware of the risk,
Northern District of California
 United States District Court




                                  13   but was not, then the official has not violated the Eighth Amendment, no matter how
                                  14   severe the risk. Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002).
                                  15          Defendant asserts that Plaintiff cannot establish deliberate indifference to serious
                                  16   medical needs because he has alleged no facts linking Defendant to the alleged harms.
                                  17   Dkt. No. 18 at 11. Defendant asserts that Plaintiff claims he “failed to train or adequately
                                  18   supervise employee nurses under his direction” but does not allege any particularized facts
                                  19   indicating that Defendant himself trains or supervises the nurses or medical providers at
                                  20   SMCJ. Id. Nor does Plaintiff allege or demonstrate that Defendant was responsible for
                                  21   designing and implementing the training and supervision program for the medical
                                  22   providers at SMCJ or that he personally participated in – or even had knowledge of – the
                                  23   actions that caused Plaintiff’s alleged harms. Id. Moreover, Defendant asserts, Plaintiff
                                  24   does not specify any particular deficiencies in the policies or training that allegedly caused
                                  25   his harms. Id. Without such critical connections, Defendant argues that Plaintiff’s
                                  26   allegations boil down to an attempt to hold Defendant liable “solely by the virtue of [his]
                                  27   office,” which is an untenable theory under section 1983. Id. Plaintiff has filed no
                                  28                                                  6
                                           Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 7 of 9




                                   1   opposition in response.
                                   2          A supervisor may be liable under section 1983 upon a showing of (1) personal
                                   3   involvement in the constitutional deprivation or (2) a sufficient causal connection between
                                   4   the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,
                                   5   678 F.3d 991, 1003-04 (9th Cir. 2012). Even if a supervisory official is not directly
                                   6   involved in the allegedly unconstitutional conduct, “[a] supervisor can be liable in this
                                   7   individual capacity for his own culpable action or inaction in the training, supervision, or
                                   8   control of his subordinates; for his acquiescence in the constitutional deprivation; or for
                                   9   conduct that showed a reckless or callous indifference to the rights of others.” Starr v.
                                  10   Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation omitted).
                                  11          An administrator may be liable for deliberate indifference to a serious medical need
                                  12   if he or she fails to respond to a prisoner’s request for help. Jett v. Penner, 439 F.3d 1091,
Northern District of California
 United States District Court




                                  13   1098 (9th Cir. 2006) (holding that evidence of prisoner’s letter to administrator alerting
                                  14   him to constitutional violation sufficient to generate genuine issue of material fact as to
                                  15   whether administrator was aware of violation, even if he denies knowledge and there is no
                                  16   evidence the letter was received). Conversely, where there is no evidence that the
                                  17   supervisor was personally involved or connected to the alleged violation, the supervisor
                                  18   may not be liable. See Edgerly v. City and County of San Francisco, 599 F.3d 946, 961-62
                                  19   (9th Cir. 2010) (no policy-based supervisory liability for police sergeant who was
                                  20   responsible for day-to-day operations at the station when he was on duty, and who
                                  21   provided only informal training to officers by responding to questions, but did not set
                                  22   station policy and instead was required to enforce the rules and regulations set forth by his
                                  23   supervising captain and other higher-ranking officers); id. at 961 (no liability for
                                  24   supervisor based on personal involvement because evidence showed he was not aware of
                                  25   arrest or search until after they were completed and he authorized officers to cite and
                                  26   release plaintiff).
                                  27          Based on the evidence submitted and viewing it in the light most favorable to
                                  28                                                  7
                                          Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 8 of 9




                                   1   Plaintiff, the Court finds that there is an absence of disputed material facts with regards to
                                   2   Defendant Morales’ liability as a supervisor for the alleged deficiencies in the medical
                                   3   treatment Plaintiff received at SMCJ. First of all, nowhere in the amended complaint does
                                   4   Plaintiff allege that Defendant Morales was personally involved in his medical treatment or
                                   5   that Defendant Morales was even aware of Plaintiff’s medical needs. Accordingly, there is
                                   6   no basis for supervisor liability under section 1983 based on Defendant’s personal
                                   7   involvement in Plaintiff’s deficient medical care under the first prong of Henry A., 378
                                   8   F.3d at 1003-04. See also Edgerly, 599 F.3d at 961-62. Rather, Plaintiff’s Eighth
                                   9   Amendment claim against Defendant Morales is based on the second prong, i.e., that
                                  10   Defendant is liable for his wrongful conduct in failing to “train and supervise” the nurses
                                  11   who violated Plaintiff’s Eighth Amendment rights to adequate medical care. Id. However,
                                  12   Defendant Morales states in his declaration that while his responsibilities include general
Northern District of California
 United States District Court




                                  13   oversight of medical care for incarcerated adults within the San Mateo County, he does not
                                  14   directly supervise or train any nursing staff. See supra at 3. He also states that he neither
                                  15   develops nor implements training programs for medical and nursing staff, and that his role
                                  16   is solely administrative. Id. Furthermore, Defendant Morales states that he does not
                                  17   directly supervise the individuals who actually train the nursing staff. Id. Accordingly,
                                  18   Defendant Morales has demonstrated the absence of a genuine issue of material fact
                                  19   regarding his liability as a supervisor under section 1983 based on the lack of any wrongful
                                  20   conduct with regards to the training and supervision of the nurses who allegedly provided
                                  21   deficient medical care. See Celotex Corp., 477 U.S. at 323.
                                  22           In opposition, Plaintiff has filed no response to indicate that any of these facts are
                                  23   in dispute, and none of his statements in the amended complaint provide sufficient
                                  24   evidence to create a triable issue of fact. Accordingly, Plaintiff has failed to establish a
                                  25   genuine dispute of material fact as to whether Defendant Morales is liable as a supervisor
                                  26   for the alleged deliberate indifference to Plaintiff’s serious medical needs by the SMCJ
                                  27   nurses. Defendant Morales is therefore entitled to summary judgment on this claim. See
                                  28                                                  8
                                           Case 5:19-cv-02404-BLF Document 20 Filed 02/05/21 Page 9 of 9




                                   1   Celotex Corp., 477 U.S. at 323.
                                   2            Based on the foregoing, Defendant has established the absence of a genuine issue of
                                   3   material fact with regard to the Eighth Amendment claim against him based on supervisor
                                   4   liability. See Celotex Corp., 477 U.S. at 323. In response, Plaintiff, having filed no
                                   5   opposition, has failed to identify with reasonable particularity the evidence that precludes
                                   6   summary judgment, id. at 324; Keenan, 91 F.3d at 1279, or to come forth with evidence
                                   7   from which a jury could reasonably render a verdict in his favor, In re Oracle Corporation
                                   8   Securities Litigation, 627 F.3d at 387; Liberty Lobby, 477 U.S. at 25. Accordingly,
                                   9   Defendant Morales is entitled to summary judgment on this claim. Celotex Corp., 477
                                  10   U.S. at 323.
                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13            For the reasons stated above, Defendant Carlos Morales’s motion for summary
                                  14   judgment is GRANTED. Dkt. No. 18. The Eighth Amendment claim against him based
                                  15   on supervisor liability is DISMISSED with prejudice.6
                                  16            This order terminates Docket No. 18.
                                  17            The Clerk shall terminate any other pending motions as moot and close the case.
                                  18            IT IS SO ORDERED.
                                  19   Dated: _February 5, 2021________                    ____________________
                                                                                           BETH LABSON FREEMAN
                                  20
                                                                                           United States District Judge
                                  21

                                  22

                                  23
                                       Order Granting MSJ
                                       PRO-SE\BLF\CR.19\02404Gonzalez_grant.MSJ
                                  24

                                  25

                                  26
                                       6
                                  27    Because the Court finds no constitutional violation occurred, it is not necessary to discuss
                                       Defendant’s qualified immunity argument.
                                  28                                                   9
